United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1662
                                   ___________

Kelly Ann Vanfossen,                 *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jay Saxton, Deputy Public Defender;  * Western District of Arkansas.
Lisa Evans, Deputy Public Defender; *
Public Defender’s Office,            * [Unpublished]
                                     *
            Appellees.               *
                                ___________

                             Submitted: September 24, 2004
                                Filed: October 5, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Kelly Ann Vanfossen appeals the district court’s1 dismissal of her 42 U.S.C.
§ 1983 claims against two state public defenders and the public defender’s office.
Vanfossen alleged that her public defenders had not effectively represented her


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
during state criminal proceedings. The district court dismissed Vanfossen’s
complaint after determining that her public defenders had not acted under color of
state law. Having carefully reviewed the record and the applicable legal authority,
we find no error in the district court’s disposition of this matter. Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-